DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species VI (Figs. 11-14) in the reply filed on March 31, 2021 is acknowledged.  Applicant also states that claims 1, 10, 14, and 15 read on the elected species on page 5 of the Remarks.  The traversal is on the ground(s) that claims 2-9, 11, and 13 are dependent on claims 1 and 10, and thus, the combination as claimed requires the details of the subcombination as separately claimed and thus, a requirement for restriction must not be made.  This is not found persuasive because the restriction requirement is not based on a restriction between combination and subcombination inventions as described in MPEP 806.05(c), but is instead based on an election of species requirement as described in MPEP 808.01(a).  The traversal is also on the ground(s) that no explanation of why a serious examination burden was provided.  This is also not found persuasive as the examiner explained on page 2 of the Remarks, a different field of search would be required to search the various species.  For example, different search queries would be needed to search the winding portion being wound in a coplanar manner (Species I, Figs. 1-2) vs. the winding portion being wound in a spiral shape (Species II, Figs. 3-4, e.g.).  Also, different search queries would be needed for a tool with a threaded handle and pivot joint with pivotable legs (see Species VI, Figs. 11-14) vs. a tool with a smooth handle and no pivot joint (Species I, Figs. 1-2, e.g.).   

Claims 2-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Applicant does not state that claims 11-13 read on the elected species on page 2 of the Remarks, but these claims appear directed to features present in the elected species, and thus, are not withdrawn.  Applicant timely traversed the restriction (election) requirement.
Claim Objections
Claim 15 is objected to because of the following informalities:  
Regarding claim 15, in line 2, “configured to elastically support the respective pivotable leg, and positioned around the bone fragments” should be “configured to elastically support the respective pivotable leg and be positioned around the bone fragments” or otherwise recite that the pads are configured to be positioned around the bone fragments in use and not as part of the tool apparatus itself.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,265,231 (Scheller).
claim 1, Scheller discloses a closed reduction tool for a bone fracture, the tool (10) comprising: a winding portion (13a) having a winding shape (see Figs. 1-3); a support (15) extending from the winding portion in a normal direction relative to a plane of the winding shape (see marked-up Fig. 3 below); and a handle (14) extending from the support in the normal direction, and configured to be gripped (can be gripped at end 14A).

    PNG
    media_image1.png
    340
    767
    media_image1.png
    Greyscale

Regarding the limitation “wherein the winding portion is configured to be inserted into between depressed bone fragments and lift the depressed bone fragments”, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In the present case, Scheller teaches all the structural limitations of the In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0166660 (Laurence).
Regarding claim 1, Laurence discloses a closed reduction tool for a bone fracture, the tool (300) comprising: a winding portion (110) having a winding shape (see Fig. 3A); a support (see marked-up Fig. 3A below) extending from the winding portion in a normal direction (AX/110a) relative to a plane of the winding shape (see marked-up Fig. 3A below); and a handle (310) extending from the support in the normal direction, and configured to be gripped (can be gripped at end 310a).

    PNG
    media_image2.png
    502
    811
    media_image2.png
    Greyscale

is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In the present case, Laurence teaches all the structural limitations of the claim (a winding portion, a support, and a handle), and thus, is assumed to be capable of performing the recited claim function.  The burden now shifts to applicant to establish that the prior art does not possess the ability to perform the recited function.  See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).
Allowable Subject Matter
Claims 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The Lieberman reference discloses a bone screw with a winding portion and a handle.
The Long reference discloses a surgical instrument with a winding portion and a handle.
The Watschke reference discloses a surgical instrument with a winding portion and a handle.
The Knapp reference discloses a medical instrument with a winding portion and a handle.
The Kay reference discloses a tissue anchor with a winding portion and an attachable handle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773